DETAILED ACTION
Response filed on 4/4/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4, 6, 8, 11, 14, 16, and 18 are amended.
Claim 21 is newly added.
Claims 1-21 are pending for examination.
Response to arguments
Re: USC § 103 rejection
Applicant’s arguments, received on 4/4/2022, has been fully considered. Below are applicant’s main arguments and examiner’s response to the arguments:
Applicant’s argument: (Pg. 7 of applicant’s argument) The relied-upon section of Liu states that the "terminal apparatus 1 generates randomly a counter value N based on a contention window value." Liu, [0049]. However, Liu does not disclose that generation of the counter value N is part of the random access procedure, such as a procedure described with respect to the relied-upon FIG. 9 of Liu.
Examiner’s response: Examiner respectfully disagrees. Uplink LBT procedure is part of random access process.
Applicant’s argument:  (Pg. 7 of applicant’s argument) Liu does not disclose maintaining the CWS. Liu only mentions the contention window once, stating that the "terminal apparatus 1 generates randomly a counter value N based on a contention window value." Liu, [0049].
Examiner’s response: Examiner respectfully disagrees. The disclosure by Liu in [0049] implies maintenance of the contention window, which is in fact a value less than a possible maximum and random counter value N that is selected must be within that limit.  In addition to that support for variable contention window size is disclosed by Li as disclosed in current office action. 
Applicant’s argument: (Pg. 9 of applicant’s argument) The Office Action first maps to Liu's RAR to the claimed second message. The relied-upon section states that "random access response transmitted in Step S902 includes: random access response grant field mapped in the uplink grant, a Temporary C-RNTI field where the Temporary Cell Radio Network Temporary Identifier (C-RNTI) is mapped; and a Timing Advance (TA) command." Liu, [0219]. Here, Liu does not suggest that its RAR includes a type of LBT contention procedure.
Examiner’s response: Examiner respectfully disagrees. RAR includes the uplink grant. This is implied by the disclosure by Liu in [0045], “The uplink LBT, on the other hand, may include a procedure where the LBT procedure is started in a case where the base station apparatus 3 has issued an instruction to perform uplink transmission (i.e., in a case where an uplink grant has been received).
Applicant’s argument: (Pg. 9 of applicant’s argument) Liu relies on two different types of messages for the claimed second message: the RAR including the RAR grant and the DCI including the uplink LBT procedure type. The two different types of messages (RAR and DCI) in Liu cannot be mapped to the same second message as set forth in amended claim 6.
Examiner’s response: RAR may include the LBT grant as disclosed in [0045] and discussed above.
Applicant’s argument: (Pg. 10 of applicant’s argument) For the channel access type and the channel access priority class, the Office Action additionally cites to [0354] of Li, which states that "the PDCCH scheduling the RAR and the corresponding RAR message can be transmitted if the CAT-4 LBT is completed within certain time duration, which can be the RAR window. In one sub-example, this CAT-4 LBT can be of high LBT priority class." Li, [0354]. However, Li does not suggest that the CAT-4 LBT being high LBT priority class is included in the SS/PBSCH block and the MIB/SIB at steps 901 and 902 of Li's FIG. 9.
Examiner’s response: Claims cite priority class but do not expressly mention ‘high priority’ in the text of the claim.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 11-13, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2019/0281636 A1), hereinafter “Liu”. in view of Li et al. (US 2019/0132882 A1), hereinafter “Li”.
Claims 1 and 11:
Regarding claim 1, Liu teaches, ‘A method for wireless communications (Liu: [0009], An aspect of the present invention provides: a terminal apparatus capable of performing efficient uplink transmission; a communication method used for the terminal apparatus”) occurring in an unlicensed spectrum for accessing a network (Liu: [0033], lines 9-11, “The secondary cell may be included in any of a licensed band and an unlicensed band”), the method comprising: 
Transmitting in a random access procedure, by an apparatus, a first message in a random access channel (RACH) resource, the first message including a random access preamble’ (Liu: Fig.9, step S900; Fig. 9 illustrates a random access procedure). 
Liu teaches, ‘receipt of a second message to be received from a base station (Liu: Fig. 9, step S902) ‘during a specified message reception time window’ (Liu: [218], lines 9-11, The terminal apparatus 1 monitors the PDCCH including the RA-RNTI during the period of a random access response window 903”). 
Liu also teaches uplink transmission based on receipt of the second message a base station, “The terminal apparatus 1 may determine the type of and the channel access priority class of the uplink LBT procedure in accordance with the 'LBT Type' field and the 'Priority class' field included in the uplink grant (DCI format 0A and DCI format 0B)” ([0173], lines 1-5), ‘listen-before-talk (LBT) category 4 (CAT4) contention procedure or type 1 UL channel access procedure for an uplink (UL) transmission subsequent to the first message’ ([0173], lines 8-12, “in a case where the 'LBT Type' field indicates (notifies of) the type 1, the terminal apparatus 1 may perform the type- 1 uplink LBT procedure based on the channel access priority class indicated by the 'Priority class' field”; [0046], “The uplink LBT procedure of Type 1 may include the LBT category 4”), and ‘setting in the random access procedure, by the apparatus, a contention window size (CWS)’ (“[0049] (i) The terminal apparatus 1 generates randomly a counter value N based on a contention window value”; [0142] The random access processing unit 2012 monitors the contention resolution in the downlink component carrier allocated to the base station apparatus 3. The monitoring is performed during the contention resolution reception period (contention resolution timer)”).
Use of LBT category 4 in Liu is based on the notification from the base station regarding LBT type being type 1. Though not expressly taught by Liu, it would have been obvious to one of ordinary skill in the art to use LBT category 4, as required by the claim, based on Liu’s teaching in [0046], “The uplink LBT procedure of Type 1 may include the LBT category 4”), as discussed above.
Regarding claim 11, the claim is for an apparatus comprising: one or more processors; and a non-transitory computer readable storage medium. The apparatus performs method of claim 1.
The claim is for a change in category with respect to claim 1. Claim elements are discussed in claim 1 above.
Claim is rejected based on rejection of claim 1.

Claims 2 and 12:
Regarding claim 2, Liu teaches the method of claim 1 (discussed above), further comprising: 
‘receiving, by the apparatus, the second message from the base station in the specified message reception time window’ (Liu: [218], lines 9-11, The terminal apparatus 1 monitors the PDCCH including the RA-RNTI during the period of a random access response window 903”) ‘that includes a UL grant for the UL transmission and an indication that the apparatus is to use the LBT CAT4 contention procedure for a subsequent UL transmission’ [0046], “The uplink LBT procedure of Type 1 may include the LBT category 4”); 
‘in response to information received in the second message, setting, by the apparatus, the CWS for the LBT CAT 4 contention procedure for the subsequent UL transmission of a third message that includes an identification indication for identifying the apparatus (Liu: [0220], lines 5-11, “the terminal apparatus 1 sets the Temporary C-RNTI to a value of the Temporary C-RNTI field, and transmits the random access message 3 (transport block) with the PUSCH based on the random access response grant included in the random access response. The random access message 3 is referred also to as the "message 3."); and 
transmitting, by the apparatus, the third message’ (Liu: Fig. 9, step S904).
Regarding claim 12, the claim is for an apparatus of claim 11 performing method of claim 2.
The claim is for a change in category with respect to claim 2. Claim elements are discussed in claim 2 above.
Claim is rejected based on rejection of claim 2.

Claims 3 and 13:
Regarding claim 3, Liu teaches the method of claim 2 (discussed above).
Though Liu does not expressly teach, method ‘further comprising: when the received second message from the base station includes the indication that a type of LBT contention procedure to be used for the subsequent UL transmission is CAT4: maintaining, by the apparatus, the CWS used for the first message for all channel access priority classes for the subsequent UL transmission’, it would have been obvious to one of ordinary skill in the art to maintain the CWS value unless there is any reason or indication from the base station to change it.
Regarding claim 13, the claim is for an apparatus of claim 12, and performing method of claim 3.
The claim is for a change in category with respect to claim 3. Claim elements are discussed in claim 3 above.
Claim is rejected based on rejection of claim 3.

Claims 6 and 16:
Regarding claim 6, Liu teaches ‘a method for wireless communications’ (Liu: [0009], An aspect of the present invention provides: a terminal apparatus capable of performing efficient uplink transmission; a communication method used for the terminal apparatus”) ‘occurring in an unlicensed spectrum’ (Liu: [0033], lines 9-11, “The secondary cell may be included in any of a licensed band and an unlicensed band”) comprising: 
‘transmitting in a four-step random access procedure for accessing a random access channel (RACH), by an apparatus, a first message including a random access preamble’ (Liu: Fig. 9, step S900; Fig 9 illustrates 4 step random access procedure); 
in response to the first message, receiving in the four-step random access procedure, by the apparatus, a second message from a base station (Liu: Fig. 9, step S902) including an uplink (UL) grant and an indication of a type of listen-before-talk (LBT) contention procedure that the apparatus is to use for a third message “The terminal apparatus 1 may determine the type of and the channel access priority class of the uplink LBT procedure in accordance with the 'LBT Type' field and the 'Priority class' field included in the uplink grant (DCI format 0A and DCI format 0B)” ([0173], lines 1-5); 
‘transmitting, by the apparatus, the third message on a granted UL resource’ (Liu: Fig. 9, step S904; [0079], lines 7-11, “Each of the DCI format 0A and the DCI format 0B may include PUSCH scheduling information. The PUSCH scheduling information may include: information indicating the resource block allocation for PUSCH”); and 
‘in response to the third message, receiving, by the apparatus, a fourth message from the base station’ (Liu: Fig. 9, step S906).
Regarding claim 16, the claim is for an apparatus comprising: one or more processors; and a non-transitory computer readable storage medium. The apparatus performs method of claim 6.
The claim is for a change in category with respect to claim 6. Claim elements are discussed in claim 6 above.
Claim is rejected based on rejection of claim 6.

Claims 7 and 17:
Regarding claim 7. The method of claim 6, the receiving the second message comprising: 
receiving the second message in a radio resource control (RRC) message (Liu: [0055], lines 5-8, “The channel access priority class may be notified of by the uplink grant. Alternatively, the channel access priority class may be notified of by the RRC signaling”; the second message is the uplink grant, which is also disclosed by Li: Fig. 7A, step 702).
Regarding claim 17, the claim is for an apparatus of claim 16, and performing method of claim 7.
The claim is for a change in category with respect to claim 7. Claim elements are discussed in claim 7 above.
Claim is rejected based on rejection of claim 7.

Regarding claim 21, combination of Liu and Li teaches the method of claim 1 (discussed above). Liu however does not expressly teach, but Li in the same field of endeavor teaches ‘wherein the second message is a random access response (RAR) including an RAR grant, and wherein the contention window size is set based on the second message’ (Li: [0094], “the eNB transmits the UL grant message to the UE, wherein the method of claim 15, wherein the UL grant LBT operation comprises at least one of a random backoff time, a fixed contention window size, or a variable contention window size”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Li with that of Liu so that variable contention window size could be used as per uplink grant for optimum communication efficiency.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2019/0281636 A1), hereinafter “Liu” in view of Li et al. (US 2019/0132882 A1), hereinafter “Li”.
Claims 4 and 14:
Regarding claim 4, Liu teaches ‘a method for wireless communications’ (Liu: [0009], An aspect of the present invention provides: a terminal apparatus capable of performing efficient uplink transmission; a communication method used for the terminal apparatus”) ‘occurring  in an unlicensed spectrum for accessing a network’  (Liu: [0033], lines 9-11, “The secondary cell may be included in any of a licensed band and an unlicensed band”) comprising: ‘transmitting, by an apparatus, a first message in a random access channel (RACH) resource, the first message including a random access preamble’ (Liu: Fig. 9, step S900).
Liu however fails to expressly teach, in the first message, ‘using a category 4 (CAT4) contention procedure having a contention window size (CWS)’. 
Li in the same field of endeavor teaches, ‘using a category 4 (CAT4) contention procedure having a contention window size (CWS)’  (Li: [0227] “a category 4 (CAT-4) type of LBT similar to that of LTE-LAA can be applied for Msg1 transmission, which is an LBT process with random back-off with a contention window of variable size”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Li with that of Liu motivated by flexibility of LBT category 4 (“In addition, the CAT-4 LBT duration is non-deterministic and flexible, which depends on the LBT results at each step of the CAT-4 LBT process”) or for longer MCOT (“adopting CAT-4 LBT is useful in situations where longer MCOT than that of singleshot LBT is required” ([0229], lines 1-3).
Liu teaches, ‘receiving, by the apparatus, a second message from a base station’ (Liu: Fig. 9, step S902) that includes an indication that a type of listen-before-talk (LBT) contention procedure to be used for a subsequent uplink (UL) transmission is CAT4’ ([0173], lines 8-12, “in a case where the 'LBT Type' field indicates (notifies of) the type 1, the terminal apparatus 1 may perform the type- 1 uplink LBT procedure based on the channel access priority class indicated by the 'Priority class' field”; [0046], “The uplink LBT procedure of Type 1 may include the LBT category 4”).
Liu, though does not expressly teach, ‘maintaining, by the apparatus based on the second message, the CWS used for a first UL transmission for the subsequent UL transmission’, it would have been obvious to one of ordinary skill in the art to maintain the CWS value unless there is any reason or indication from the base station to change it.
Regarding claim 14, the claim is for an apparatus comprising: one or more processors; and a non-transitory computer readable storage medium. The apparatus performs method of claim 4.
The claim is for a change in category with respect to claim 4. Claim elements are discussed in claim 4 above.
Claim is rejected based on rejection of claim 4.

Claims 5 and 15:
Regarding claim 5, combination of Liu and Li teaches the method of claim 4 (discussed above), the receiving comprising: 
‘receiving the second message in a radio resource control (RRC) message’ (Liu: [0055], lines 5-8, “The channel access priority class may be notified of by the uplink grant. Alternatively, the channel access priority class may be notified of by the RRC signaling”; [0192], “The random access response includes a random access response grant (uplink grant)”, which is also disclosed by Li: Fig. 7A, step 702).
Regarding claim 15, the claim is for an apparatus of claim 14, and performing method of claim 5.
The claim is for a change in category with respect to claim 5. Claim elements are discussed in claim 5 above.
Claim is rejected based on rejection of claim 5.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Li in view of Liu and  further in view Niu et al. (WO 2017/074638 A1), hereinafter “Niu”.
Claims 8 and 18:
Regarding claim 8, Li teaches ‘a method for wireless communications occurring in an unlicensed spectrum’ (Li: [Abstract], “perform an LBT operation for the RA message in an unlicensed spectrum”) comprising: 
‘transmitting in a two-step procedure for accessing a network’ (Li: [0006], lines 3-5, “the present disclosure provides 2-step random access procedures … for NR in unlicensed spectrum”), by a base station to an electronic device (ED), configuration information’ (Li: Fig. 9, step 0, SS/PBCH block and Master Information Block/System Information Block), the configuration information comprising one or more of: 
‘an indication of a time-frequency resource on a random access channel (RACH) at which the ED may transmit a first message’ (Li: [0156], “in steps 901 and 902 … a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission … From the Msg1 configuration, the mapping rule between the selected SS block and Msg1 occasions, the UE obtains the time and frequency resources to transmit Msg1”), 
‘the indication comprising a physical random access channel (PRACH) starting offset to transmit a PRACH preamble’ ([0185], “the time-domain duration for the data part and the PRACH preamble part of the Msg1 can be the same or different”; [0191], “when more than one radio resource relations are supported, the selected radio resource relation can be indicated to the UE through PBCH”; [0215], “Msg1 frequency start can refer to offset of lowest Msg1 occasion in frequency domain), 
‘an indication of a time-frequency resource allocation in an uplink data channel’ ([0156], “Msg1 includes … a data part that includes at least a UE ID if the 2-step RA is used” implies resource for data channel as discussed above) ‘comprising one or more of: a physical uplink shared channel (PUSCH) starting position, or a PUSCH ending symbol’ (Li: Fig. 10B and 10C discloses relationship between preamble and data, including start and end, data being related to PUSCH). 
Li does not expressly teach but Liu in the same field of endeavor teaches, ‘configuration information further comprising one or more of:
‘a channel access type, or a channel access priority class’ (Li: [0354] discloses access type ( Liu: [0046] and priority class (Liu: [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Liu with that of Li so that channel access type is explicitly defined based on channel access type and priority class as notified in uplink grant disclosed in Liu [0055].
Combination of Li and Niu however fails to teach the indication is ‘inside or outside of base station acquired channel occupancy time (COT)’.
Niu in the same field of endeavor teaches, “Abstract: A network device (e.g., an evolved Node B (eNB), user equipment (UE) or the like) can operate to enable the assigning of different listen-before-talk (LBT) priority classes or levels within a same DL transmission for scheduling UL transmissions, either in the same transmission opportunity as the UL grant or another transmission opportunity outside of the UL grant”, and thus teaches the claim element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Niu with that of Li and come up with the claimed invention motivated by improvement of traffic flow, as disclosed by Niu, “providing UL grants from the eNB 102 to a UE 116 for scheduling UL transmissions as part of a traffic flow on an unlicensed/ licensed channel within the same TxOP can currently degrade UL access, especially where a double LBT protocol occurs with a category 4 LBT protocol at both the eNB and the UE” (Niu: [0032], lines 1-4).
Regarding claim 18, the claim is for an apparatus comprising: one or more processors (Li: Fig.3); and a non-transitory computer readable storage medium (Li: [0021]). The apparatus performs method of claim 8.
The claim is for a change in category with respect to claim 8. Claim elements are discussed in claim 8 above.
Claim is rejected based on rejection of claim 8.

Claims 9 and 19:
Regarding claim 9, combination of Li and Niu teaches the method of claim 8 (discussed above), wherein the configuration information transmitted by the base station comprises an indication that a type of LBT contention procedure to be used for the first message to be transmitted by the ED is category 4 (CAT4) (Li: [0354], lines 1-3, “LBT for the PDCCH scheduling the RAR and the corresponding RAR message can be subject to a CAT-4 based LBT”).
Regarding claim 19, the claim is for an apparatus of claim 18, and performing method of claim 9.
The claim is for a change in category with respect to claim 9. Claim elements are discussed in claim 9 above.
Claim is rejected based on rejection of claim 9.

Claims 10 and 20:
Regarding claim 10, combination of Li and Niu teaches the method of claim 8 (discussed above), further comprising: 
‘transmitting, by the base station, an indication that a type of LBT contention procedure to be used for the first message to be transmitted by the ED is category 4 (CAT4)’ (discussed above in claim 9) ‘in a radio resource control (RRC) message’ ([0193], lines 1-4, “when more than one radio resource relations are supported, the selected radio resource relation can be indicated to the UE through higher layer parameter (e.g., RRC parameters)”).
Regarding claim 20, the claim is for an apparatus of claim 18, and performing method of claim 10.
The claim is for a change in category with respect to claim 10. Claim elements are discussed in claim 10 above.
Claim is rejected based on rejection of claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200037361 A1 teaches listen before talk modes for random access procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462